Citation Nr: 9904914	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-42 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a thoracic spine 
disability.

3. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In May 1997, the Board remanded these issues for further 
development.  The RO, after readjudicating the claim based on 
the requested development in the May 1997 Remand, continued 
its denial of the veteran's increased rating claims.  The 
case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
bilateral hearing loss and a right knee disability are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.

2.  A thoracic spine disability was incurred during the 
veteran's active duty.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hearing loss and a right knee disability are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.385 (1998).

2.  A thoracic spine disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss and a right 
knee disability

The veteran is seeking service connection for bilateral 
hearing loss and a right knee disability.  He asserts that he 
sustained bilateral hearing loss as the result of acoustic 
trauma, and a right knee disability after ejecting from a 
crippled B-52 bomber.   

Service examiners requested an x-ray evaluation of the 
veteran's right knee in January 1973.  The associated x-ray 
results show that the findings were an osseous chip 
associated with the lateral tibial spine, post-traumatic, 
suggesting internal derangement versus degenerative.  The 
flight surgeon found that the x-ray changes were 
unremarkable.

A March 1973 service medical record notes complaints of 
persistent dull right knee pain.  The record reveals no right 
knee abnormality, and it notes that x-rays taken in February 
1973 were within normal limits.  The impression was a 
resolving ligamentous strain.

At a July 1973 physical examination the veteran was noted to 
have stretched the ligaments in his right knee.  It was 
opined, however, that he had made a complete recovery.

The service medical records show that, as a 
navigator/bombardier, the service examined his hearing 
regularly over his 23-year career.  In summary, the 
audiological test results were essentially normal.  While at 
times certain test results increased to meet the criteria of 
bilateral hearing loss for VA purposes pursuant to 38 C.F.R. 
§ 3.385, this deterioration was not chronic.   At the 
veteran's July 1993 retirement examination audiometric 
findings included auditory thresholds of 40 decibels at 4000 
Hertz, bilaterally.  A diagnosis of bilateral hearing loss 
was made.  The retirement examination report noted the 
appellant's complaint that the right knee was symptomatic.  
Physical examination disclosed normal lower extremities.

An October 1994 VA x-ray report shows a normal right knee.

At a VA examination in November 1994 the veteran related the 
history of his right knee injury, and noted that wet weather 
and overuse caused difficulties.  X-ray study was noted to 
reveal normal knees.  A pertinent diagnosis was not entered.  

The veteran also reported complaints pertaining to a hearing 
loss.  Audiometric studies showed a 30 decibel loss at 4000 
hertz, bilaterally.  It was concluded that the veteran's 
hearing was within normal limits bilaterally.

In July 1996, the veteran testified before a hearing officer 
at the RO.  In his testimony, the veteran recounted that he 
was initially exposed to acoustic trauma as a navigator while 
flying loud and noisy propeller driven and jet aircraft 
engines.  He cited that at present, he had no problems 
speaking to others one on one, however, he did have trouble 
hearing others over the telephone or in a crowd.  He was 
employed as a computer support technician.  He remarked that 
his difficulty with the telephone is essentially magnified at 
work and it prevented him from performing his duties 
efficiently.  With respect to his right knee, he testified 
that he hurt the joint after ejecting from the aircraft, and 
that the joint had bothered him since.  He noted specifically 
that he would stumble sometimes due to related problems, but 
he did not experience swelling.  He also related occasional 
aching.

Pursuant to the Board's May 1997 Remand, a July 1998 x-ray 
report taken of the veteran's right knee was normal.  An 
August 1998 VA orthopedic examination also found that the 
right knee was normal with no instability noted.

An August 1998 VA audiological examination report again 
concluded that the veteran's hearing was within normal limits 
bilaterally as defined by VA in 38 C.F.R. § 3.385 which is 
outlined below.

With respect to the veteran's claims of entitlement to 
service connection for bilateral hearing loss and a right 
knee disability, the question to be answered initially is 
whether the veteran has presented evidence that his claims 
are well-grounded; that is, claims that are plausible.  If he 
has not presented well-grounded claims, his appeal must fail 
with respect to these claims and there is no duty to assist 
him further in the development of them.  38 U.S.C.A. § 
5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Also, a neurological 
disorder, such as a sensorineural hearing loss, will be 
presumed to have been incurred in service if it was 
manifested to a compensable degree of disability within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board finds that the veteran's claim for bilateral 
hearing loss is not well grounded because the medical 
evidence of record fails to show competent evidence of a 
current hearing loss disability as defined by VA regulations.  
Likewise, the veteran's claim for a right knee disability is 
not well grounded because there is no medical evidence of a 
current right knee disability.  The x-rays taken in October 
1994 and July 1998 were negative for pathology.  Finally, the 
July 1998 examination report noted no right knee instability.  
As a well grounded claim requires competent evidence of a 
current disability the Board is left with no alternative but 
to deny these claims as not well grounded.
 
In reaching this decision the Board acknowledges the 
sincerity of the veteran's own belief that service connection 
is warranted for the claimed conditions.  The veteran is, 
however, a lay person who is untrained in the field of 
medicine.  As such, he is not competent to offer an opinion 
which requires specialized skills and knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also acknowledges the representative's contention 
that the August 1998 VA audiologic and orthopedic examination 
reports did not comply with the Board's May 1997 Remand.  The 
Board finds, however, that the respective examination reports 
were in substantial compliance with the development 
requested.  Cf. Evans v. West, 12 Vet. App. 22 (1998).  To 
reiterate, the August 1998 audiologic examination results 
show that the veteran does not meet the criteria for 
bilateral hearing loss pursuant to 38 C.F.R. § 3.385, and 
July 1998 x-rays results were negative for right knee 
pathology.  Given that the evidence received pursuant to the 
May 1997 Remand shows that there is no current disability 
with respect to either disorder, the Board finds the evidence 
adequate to reach a decision with respect to these claims.

The representative further maintains that the RO failed to 
assist the veteran in obtaining any private medical records 
pursuant to the May 1997 Remand.  The record shows that the 
RO sent a letter in July 1997 to the veteran requesting that 
he provide the names and addresses of any medical providers 
that have treated him for the disabilities on appeal.  The 
record shows, however, that the veteran did not respond.  
Contrary to the representative's argument, if the veteran 
wants VA to consider documents not in the possession of the 
Federal Government he must (1) furnish them to the VA, or (2) 
request VA to obtain them, provide an appropriate release for 
such purpose, and demonstrate how the documents are relevant 
to the claim. Counts v. Brown, 6 Vet. App. 473, 476 (1994).  
Lastly, it must be observed that without a well grounded 
claim there is no duty to assist.  38 U.S.C.A. § 5107(a). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
either service or to a service connected disorder, the Board 
views its discussion above sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for the claimed disability.  Robinette v. 
Brown, 8 Vet. App. 69, 77-8 (1995).

Service connection for a thoracic spine disability

The Board finds that the veteran's claim of entitlement to 
service connection for a thoracic spine disability is 
plausible and capable of substantiation, and thus is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available relevant 
evidence has been obtained regarding the veteran's claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Here, according to the service medical records in December 
1982, there was x-ray evidence of minimal arthritis in the 
thoracic spine.  The service examiner assessed that the 
veteran had thoracic strain versus mild arthritis.  The 
service medical records further showed that, beginning in the 
late 1980s and lasting through the veteran's retirement in 
September 1993, the veteran complained of mid-thoracic back 
pain.  The July 1993 service separation examination report 
was negative for a thoracic spine disability, although on the 
report of medical history the veteran indicated that he 
experienced recurrent back pain.

VA x-ray results taken in October 1994 showed a minimal upper 
thoracic curvature convex on the left side.

In July 1996, the veteran testified before a hearing officer 
at the RO with respect to his thoracic spine disorder.  He 
reported that he takes muscle relaxants to relieve the pain 
and muscle spasms in his mid-back.

VA x-ray results taken in July 1998 showed that there was 
very minimal degenerative disc disease in the lower thoracic 
spine, with no other bony abnormalities identified.

According to an August 1998 VA orthopedic examination report, 
there was minimal tenderness in the paraspinous musculature 
on the left side compared to the right at the level of the 
inferior pole of the left scapula.  It is unclear whether the 
examiner reviewed the July 1998 x-ray results because he did 
not discuss them.  Instead, the examiner only discussed the 
x-ray results from 1994.

The Board finds that service connection for a thoracic spine 
disability is warranted for the following reasons.  First, 
the service medical records show that there was x-ray 
evidence in 1982 of minimal arthritis and/or strain in the 
thoracic spine.  Second, the veteran complained of mid-back 
pain from 1988 to his separation in 1993.  Third, after 
service the veteran continued to complain of thoracic back 
pain as evidenced by his claim, filed with the RO in 
September 1994, and his subsequent VA treatment.  Finally, 
the July 1998 VA x-ray results show that there is minimal 
degenerative disc disease in the lower thoracic spine.  While 
there is merit to the representative's contention that the VA 
examiner did not completely address the Board's May 1997 
Remand instructions, the Board finds that he did 
substantially comply, and therefore, a decision can be made 
based on the evidence of record.  See Evans v. West, 12 Vet. 
App. 22 (1998).  Specifically, the Board notes that the 
record contains an in service x-ray evidence of arthritis of 
the thoracic spine; and post-service x-ray evidence of 
degenerative disc disease of the thoracic spine.  Finally, 
the Board accepts the veteran's sworn testimony that he had 
developed a thoracic spine disability evidenced by pain 
during his military service.  Hence, based on the foregoing 
evidence the Board finds, based on a continuity of 
symptomatology of thoracic back pain, and after resolving 
reasonable doubt in the veteran's favor, that the veteran is 
entitled to a grant of service connection for a thoracic 
spine disability.

ORDER

Entitlement to service connection for bilateral hearing loss 
and a right knee and is denied. 

Service connection for a thoracic spine disability is 
granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  In December 1972, while participating in Operation Linebacker II the veteran's aircraft was struck by a  
surface to air missile over North Vietnam.  His crew was forced to eject from the aircraft.  While 
controversial, Operation Linebacker II was the most concentrated air offensive of the war, and it is generally 
credited with bringing the North Vietnamese back to the negotiating table to resume the peace talks.  Many 
prisoners of war who were interned in North Vietnam specifically credit the decision to "finally go 
downtown" as the reason for their quick release after the operation was concluded.  The Board takes this 
opportunity to express appreciation for the veteran's courageous service during this combat operation.
  Compare, for example, the August 1980 physical examination finding of a right ear 45 decibel loss at 3000 
hertz, with a zero decibel loss found in the same ear at the 3000 hertz frequency in August 1981, and only a 5 
decibel loss found at the frequency in December 1981. 

- 10 -


